Citation Nr: 0408604	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  02-16 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a compensable rating for bilateral 
sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1966 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO) that, in relevant part, denied the claim 
for an increased rating for bilateral sensorineural hearing 
loss.  The veteran has timely perfected an appeal of this 
determination to the Board.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on his 
part.  


REMAND

The veteran contends, in essence, that his service-connected 
bilateral sensorineural hearing loss is more disabling than 
currently evaluated.

At a May 2001 VA outpatient audiology consult, puretone 
thresholds, in decibels, were as follows: 20/10/30/70/80 in 
the right ear, and 15/25/65/65/60 in the left ear, at 
500/1000/2000/3000/4000 Hertz, respectively.  Speech 
audiometry revealed speech recognition ability of 76 percent 
in the right ear and 64 percent in the left ear.  The average 
puretone threshold of the right ear was 48 decibels.  The 
average puretone threshold of the left ear was 54 decibels.  
The examiner assessed the veteran with normal hearing 
sensitivity in the right ear through 1500 Hz, sloping to mild 
to severe sensorineural hearing loss from 2000 Hz to 8000 Hz; 
and normal hearing sensitivity in the left ear through 1000 
Hz, sloping to mild to moderately-severe sensorineural 
hearing loss from 1500 Hz to 8000 Hz.

In January 2002, the veteran underwent a VA audiology 
examination.  Puretone thresholds, in decibels, were as 
follows:  15/15/40/70/80 in the right ear, and 15/25/65/65/70 
in the left ear, at 500/1000/2000/3000/4000 Hertz, 
respectively.  Speech audiometry revealed speech recognition 
ability of 88 percent in the right ear and of 92 percent in 
the left ear.  The average puretone threshold of the right 
ear was 51 decibels.  The average puretone threshold of the 
left ear was 56 decibels.  The examiner assessed the veteran 
with normal hearing in the right ear up to 1500 Hz, sloping 
to a mild to severe sensorineural hearing loss at the high 
frequencies; and normal hearing in the left ear at the low 
frequencies, sloping to a moderately-severe to severe 
sensorineural hearing loss at the high frequencies.  

The Board observes that both of the above examiners 
essentially assessed the veteran with mild to severe 
sensorineural hearing loss in both ears at the high 
frequencies.  The Board also observes, however, that the May 
2001 speech recognition tests yielded considerably lower 
speech recognition ability than those of the January 2002 
tests.  Given this discrepancy, the Board finds that a new VA 
audiology examination is necessary to determine the current 
severity of the veteran's bilateral sensorineural hearing 
loss.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should schedule the veteran 
for a VA audiology examination to 
determine the current severity of his 
service-connected bilateral sensorineural 
hearing loss.  The veteran's claims file 
should be made available to and reviewed 
by the examiner.  All indicated tests 
should be performed and all findings 
should be reported in detail.  

2.  After the foregoing, the RO should 
re-adjudicate the issue of entitlement to 
a compensable rating for bilateral 
sensorineural hearing loss.  

3.  If such determination remains 
unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) that summarizes the pertinent 
evidence and reflects the reasons and 
bases for the decision reached.  The 
veteran and his representative should be 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




